The action is to recover damages for wrongful death. Plaintiff’s intestate, a pedestrian, was struck by an automobile owned and operated by defendant when he was on the crosswalk at the intersection of Amsterdam Avenue and West 96th Street, Borough of Manhattan. The jury rendered a verdict for plaintiff for $6,000. The court granted plaintiff’s motion to set aside the verdict as inadequate, and defendant’s motion, to set aside the verdict as contrary to the evidence and the law, and also granted defendant’s motion, upon which decision had been reserved, for a directed verdict. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The evidence presented an issue of fact as to defendant’s negligence and decedent’s contributory negligence, and it was, therefore, error to grant defendant’s motion for a directed verdict. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.